Siddoway, J.
¶1 To resolve disputes over whether someone’s long, unobjected-to use of a neighbor’s property gives rise to a prescriptive easement, jurisdictions apply different presumptions of permissive or hostile use and treat different circumstances as overcoming or shifting those presumptions. In this prescriptive easement case the outcome does not turn on any factual dispute but instead on the proper application of the burden of proof and presumptions provided by controlling Washington cases.
¶2 For 16 years, Magdaleno (Mack) and Mary Gamboa used a gravel roadway located on the property of their neighbors, John and Deborah Clark — a roadway that the Gamboas did not build, that they occasionally maintained *261(consistent with their use) but did not improve, and that they used in a manner that never interfered with the Clarks’ use or ownership rights until 2008. In the action below, filed in 2009, the trial court found that there had been no dispute over use between the two families before 2008.
¶3 We view Roediger v. Cullen, 26 Wn.2d 690, 175 P.2d 669 (1946) and Cuillier v. Coffin, 57 Wn.2d 624, 358 P.2d 958 (1961) as controlling. Both were decided over 50 years ago, but neither has been narrowed or overruled. Applying the appropriate presumptions and burden of proof, the trial court’s findings do not support its conclusion that the Gamboas’ use was adverse for a continuous period of 10 years before litigation commenced. As a result, the Clarks were not time barred from relying on their title to recover full possession of their land. We reverse the trial court’s award of a limited nonexclusive prescriptive easement in favor of the Gamboas and its award of fees and costs.
FACTS AND PROCEDURAL BACKGROUND
¶4 The Gamboas and the Clarks have been rural or semirural neighbors in Sunnyside, Yakima County, since 1995. The Gamboas own a 17-acre parcel on which they have a home and grow alfalfa. The Clarks own a 25-acre parcel to the east, on which they have a home and farm Concord grapes. The following depiction, modified from an exhibit,1 shows the two properties and the dirt and gravel roadway running northerly from East Allen Road on the south that is the subject matter of their dispute:
*262[[Image here]]
*263¶5 As one can see, the roadway connects to East Allen Road on the Gamboas’ property but quickly trends eastward, from which point it is largely located on the Clarks’ property. Pictures and testimony describing the field south of the Gamboas’ home and garage, which is planted in alfalfa, establish that there is nothing that would prevent the Gamboas from laying a road to their home through their own property, although it would require them to relocate irrigation equipment and reduce their farmable acreage.
¶6 The Gamboas moved to their property in 1992, with the Clarks moving to their property to the east in 1995. The parties had a friendly neighborly relationship for years. Neither disputed the other’s use of the dirt and gravel roadway. It was only the Gamboas who used the roadway as a driveway; the Clarks had a different driveway to their home, located to the east. The roadway was essential to the Clarks’ farming operations, though, and they regularly used it to farm their westernmost rows of grapes.
¶7 In 2008, a dispute arose over the Gamboas’ dogs. Letters went back and forth between Mr. Clark and Mr. Gamboa about that and other matters. In a letter sent by Mr. Gamboa in late October 2008, he complained that the Clarks’ irrigation spray and runoff caused water stains on his family’s vehicles and ruts in the roadway, and demanded that the Clarks keep their irrigation water in their vineyard and off “my driveway.” Ex. 24. In a response sent in early December, Mr. Clark took issue with Mr. Gamboa’s characterization of the roadway as “my driveway” and urged him to survey the property. Claiming that he and his wife owned the roadway, he proposed that the parties survey the property and work out an equitable arrangement.
¶8 The parties eventually agreed to share the cost of a survey to locate the common corners of their properties; the results suggested that the roadway was predominantly on the Clarks’ property. The Clarks’ lawyer thereafter proposed a lease for the Gamboas’ use of two strips of the Clarks’ land as a roadway, for a rental amount of $1 a day. *264The Gamboas retained their own lawyer, who responded that the Gamboas would not sign a lease for something they already had, expressing his opinion that the Gamboas’ use would support a prescriptive easement. Mr. Clark notified the Gamboas that they were trespassing as of mid-July 2009, and this suit followed in September.
¶9 Following a two-day bench trial, the trial court concluded that the Gamboas had demonstrated a prescriptive easement. It based its conclusion on findings that the Gamboas had continuously used the roadway as a driveway and that the use had been open, notorious, and uninterrupted for a period of approximately 16 years before the parties’ dispute arose in late 2008; that the Gamboas sincerely believed they owned the land on which the roadway was situated and never asked the Clarks for permission to use it (nor was permission given by the Clarks); that the Gamboas bladed the roadway during their 16-year period of use, including to remove snow in the wintertime,2 and on one occasion applied gravel to it; and that while both families were aware of the others’ use of the road, neither objected to the others’ use until 2008. The court also found that the Gamboas began building a shop and garage building near the eastern edge of their property in 2001 whose doors could be accessed by vehicles only from the disputed roadway,3 but because it found that construction began only eight years before the lawsuit, construction of the building was immaterial.
¶10 As for the Clarks, the court found that they used the roadway to farm their most westerly row of grapes, to spray *265for weeds in the grapes, and for other uses necessary due to ownership of the farm. It found that they maintained the roadway for farming purposes.
¶11 The trial court’s findings and conclusions included its legal conclusion (expressed in the findings) that “[a] claimant’s use is adverse unless the property owner can show that the use was permissive.” Clerk’s Papers (CP) at 216 (Finding of Fact 15). Based on that reasoning, it found that “Mr. Clark did not give the Gamboas [ ] express or implied permission to use the road, and therefore, the use of the road by the Gamboas [ ] was adverse.” Id. Having concluded that the Gamboas demonstrated their right to a prescriptive easement, it entered judgment awarding the Gamboas a nonexclusive easement over the Clarks’ roadway.
¶12 The Clarks appeal.
ANALYSIS
¶13 The Clarks assign error to five findings of fact and five conclusions of law. Their overarching argument is that the trial court misapplied the burden of proof and the presumptions that apply or are overcome where the owner of a road allows a neighbor, whose use does not interfere with the owner’s own use, to make common use of its road. Should we reverse the trial court on the easement issue, the Clarks ask that we also reverse the trial court’s denial of their request for attorney fees and costs incurred in defending what they characterize as a nuisance claim by the Gamboas.
I. Assignment of error to the trial court’s findings and conclusions supporting and establishing a prescriptive easement

A. Did the Clarks waive any objection to the trial court’s findings and conclusions?

¶14 The Gamboas raise a threshold argument that the Clarks may not assign error to the trial court’s findings or *266conclusions because the Clarks participated in presenting draft findings and conclusions and the trial court substantially relied on the Clarks’ submissions. This was after the trial court announced its decision orally and then directed the lawyers that “[c]ounsel need ... to prepare findings and conclusions,” that “we can work out the details of the findings and conclusions,” and “I encourage the parties to work together as they have . . . done so far.” Report of Proceedings at 287.
¶15 Under CR 46, formal exceptions to a trial court’s findings are unnecessary; “it is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take or his objection to the action of the court and his grounds therefor.” The Gamboas rely solely on the Clarks’ failure to formally object to findings and conclusions in the trial court; they make no effort to show that the court was unaware of or was misled as to the Clarks’ position on the facts and law.
¶16 The Clarks have taken no position on appeal that they did not clearly communicate to the court through the briefing, argument, and evidence they presented during the bench trial. A party who clearly presents its factual and legal position at trial, but loses, does not waive error by cooperating when a trial court asks that its lawyer provide draft findings and conclusions that reflect the court’s announced decision.

B. Do the trial court’s findings of fact support its conclusion that the Gamboas have satisfied all the elements entitling them to a prescriptive easement?

¶17 Whether a party has established the elements of a prescriptive easement is reviewed as a mixed question of fact and law. Lee v. Lozier, 88 Wn. App. 176, 181, 945 P.2d 214 (1997). We will uphold factual findings supported by *267the record. Id. We “must defer to the trier of fact on issues of conflicting testimony, credibility of witnesses, and the persuasiveness of the evidence.” State v. Thomas, 150 Wn.2d 821, 874-75, 83 P.3d 970 (2004) (citing State v. Cord, 103 Wn.2d 361, 367, 693 P.2d 81 (1985)). We review de novo whether the trial court’s conclusions of law are properly derived from the findings of fact. State v. Pierce, 169 Wn. App. 533, 544, 280 P.3d 1158, review denied, 175 Wn.2d 1025 (2012).
¶18 In its seminal decision in Northwest Cities Gas Co. v. Western Fuel Co., 13 Wn.2d 75, 82, 123 P.2d 771 (1942), our Supreme Court began its review of a prescriptive easement case with a statement of 16 principles that had been definitely established in Washington or should be adopted. Among them was that “[w]hen one enters into the possession of another’s property there is a presumption that he does so with the true owner’s permission and in subordination to the latter’s title.”Id. at 84. Others are that “[t]he burden of proving a prescriptive right rests upon the one who is to be benefited by the establishment of such right,” who “must prove that his use of the other’s land has been open, notorious, continuous, uninterrupted, over a uniform route, adverse to the owner of the land sought to be subjected, and with the knowledge of such owner at a time when he was able in law to assert and enforce his rights.” Id. at 84-85.
¶19 Other principles stated in Northwest Cities recognize that the initial presumption of permissive use can shift. Generally, “proof that the use by one of another’s land has been open, notorious, continuous, uninterrupted, and for the required time, creates a presumption that the use was adverse, unless otherwise explained, and, in that situation, in order to prevent another’s acquisition of an easement by prescription, the burden is upon the owner of the servient estate to rebut the presumption by showing that the use was permissive.” Id. at 85. We refer to this principle frequently hereafter, and for ease of reference will not recite *268all of the elements that must be proved before this shift occurs but will instead simply refer to the “shift in the presumption from permissive to adverse use.” The majority of American states apply this presumption that an unexplained use continued for the prescriptive period is adverse. Restatement (Third) of Property: Servitudes § 2.16 cmt. g (2000).
¶20 Northwest Cities recognized that this shift in the presumption from permissive to adverse use will not occur in the case of “vacant, open, uninclosed, unimproved lands.” 13 Wn.2d at 86. The rationale for this exception suggested by Watson v. County Commissioners — authority relied on by Northwest Cities — is that land that is vacant and unoccupied “ ‘remains free to public use and travel until circumstances induce the owners to enclose it,’ ” such that travel over it by others, “ ‘even after the period of twenty years, is regarded merely as a permissive use.’ ” 38 Wash. 662, 664, 80 P. 201 (1905) (quoting O’Connell v. Chi. Terminal Transfer R.R., 184 Ill. 308, 315-16, 56 N.E. 355 (1900)).
¶21 While Northwest Cities states that the shift in the presumption from permissive to adverse use “does not apply” to vacant, unenclosed lands, the Restatement characterizes the exceptional treatment for such property somewhat differently: as “overcoming] the presumption of prescriptive use” or “creating a counter-presumption” that use was permissive. Restatement § 2.16 cmt. g. We prefer to conceptualize the exceptional circumstance of vacant, unenclosed lands (and others, discussed hereafter) as preventing a shift to a presumption of adverse use from occurring — both because it is consistent with the language of Washington decisions and to avoid the quagmire of competing theories of presumptions that is surveyed by the dissent.
¶22 In its 1946 decision in Roediger, 26 Wn.2d 690, the Washington Supreme Court surveyed Washington case law and that of other jurisdictions to decide whether and when a property owner’s acquiescence or sufferance of a *269neighbor’s arguable trespass supports a reasonable inference of “neighborly accommodation” that should, like the vacant, unenclosed character of land, prevent a shift from a presumption of permissive use to a presumption of adverse use.
¶23 Roediger involved prescriptive rights to a beachfront path on Vashon Island. The path ran westerly through 17 residential beachfront lots and then through 2 other residential parcels, where it continued along a county road to a dock from which ferries operated to the mainland. A number of path users brought suit to establish their prescriptive right to use the path after the owners of 1 parcel posted a notice that the pathway through their property would be closed, then destroyed the pathway as constructed, and finally began construction that would extend into and block the pathway.
¶24 Every path user called as a witness testified that he or she never asked or received permission of the servient owners to cross their property. And it was stipulated by the servient owners that other witnesses, if called, would testify similarly. Relying on this evidence, the path users claimed that their use of the path without express permission was necessarily adverse. The Supreme Court characterized this contention as the one on whose answer its decision “will largely, though not wholly, turn.” Id. at 698.4
¶25 The court rejected the path users’ contention that since they had no express permission to cross the servient owners’ property it necessarily followed that the use was adverse, a contention the court said “completely disregards the well-established rule that permissive use may be im*270plied.” Id. at 707. While the court conceded that the implication of permissive use has been “chiefly applied in cases involving uninclosed lands,” it held the implication of permissive use “applicable to any situation where it is reasonable to infer that the use was permitted by neighborly sufferance or acquiescence.” Id. (emphasis added).
¶26 The court then turned to cases from other jurisdictions illustrating situations where it is reasonable to infer neighborly sufferance or accommodation. It quoted a California case for the proposition that it would be “ ‘a blot upon the law’ ” if an owner who allowed a neighbor to use a trail by silent permission, “ ‘nothing being said as to any right being claimed,’ ” could thereby have an adverse title successfully set up against him. Id. at 708 (quoting Clarke v. Clarke, 133 Cal. 667, 670, 66 P. 10 (1901)). It cited a Nevada case holding that a use acquired by “ ‘consent, permission, or indulgence of the owner of the servient estate’ ” can never ripen into a prescriptive right unless the user expressly denies that his use is by license or permission “ ‘and openly declares his right to be adverse to the owner of the servient estate.’ ” Id. at 709 (emphasis added) (quoting Howard v. Wright, 38 Nev. 25, 143 P. 1184, 1186 (1914) (citing Hurt v. Adams, 86 Mo. App. 73 (1900))).
¶27 It quoted a North Carolina case at some length, adding its own emphasis:
“The law should, and does encourage acts of neighborly courtesy; a landowner who quietly acquiesces in the use of a path, or road, across his uncultivated land, resulting in no injury to him, but in great convenience to his neighbor, ought not to be held to have thereby lost his rights. It is only when the use of the path or road is clearly adverse to the owner of the land, and not an enjoyment of neighborly courtesy, that the land owner is called upon ‘to go to law’ to protect his rights.”
Id. (quoting Weaver v. Pitts, 191 N.C. 747, 133 S.E. 2, 3 (1926)). The court found all of this authority consistent with its statement a year earlier in State ex rel. Shorett v. Blue Ridge Club, Inc., 22 Wn.2d 487, 495-96, 156 P.2d 667 (1945) *271that “[a]n owner is not required to adopt a dog-in-the-manger attitude in order to protect his title to his property” and that the law pertaining to a “presumed grant” should not be extended to subject an owner to an adverse title “through mere neighborly courtesy by a land owner.”
¶28 Importantly, while the court discussed how the vacant, unenclosed character of land prevents a shift of presumption from permissive to adverse use and its suspicion that the beachfront properties at issue in the case were unenclosed, it did “not decide the case on that theory.” 26 Wn.2d at 711. It relied instead on what was then the “modern” trend to recognize neighborly courtesy as itself preventing a shift in the presumption. It cited Thompson on Real Property for the proposition that
“[t]he modern tendency is to restrict the right of one to acquire a prescriptive right of way whereby another, through a mere neighborly act, may be deprived of his property by its becoming vested in the one whom he favored. Thus, where persons traveled the private road of a neighbor in conjunction with such neighbor and other persons, nothing further appearing, the law presumes such use was permissive, and the burden is on the party asserting a prescriptive right to show that his use was under claim of right and adverse to the owner of the land.”
Id. (emphasis added) (quoting 2 George W. Thompson, Commentaries on the Modern Law of Real Property § 521, at 106 (perm. ed. 1939)). The court relied on the following language from Jones on Easements, repeated in Thompson on Real Property, which the court described as oft-cited — including in its own decision in Scheller v. Pierce County:
If the use of a way over one’s land be shown to be permissive only, no right to use it is conferred, though the use may have continued for a century, or any length of time. “A different doctrine would have a tendency to destroy all neighborhood accommodation in the way of travel; for if it were once understood that a man, by allowing his neighbor to pass through his farm without objection over the pass-way which he used himself, would thereby, after the lapse of twenty or thirty years, *272confer a right on him to require the pass-way to be kept open for his benefit and enjoyment, a prohibition against all such travel would immediately ensue.”
Leonard A. Jones, A Treatise on the Law of Easements § 282, at 232-33 (1898) (boldface and footnote omitted) (quoting Hall v. McLeod, 59 Ky. (2 Met.) 98, 101, 74 Am. Dec. 400 (1859)), cited in Roediger, 26 Wn.2d at 711, 712; Scheller v. Pierce County, 55 Wash. 298, 301, 104 P. 277 (1909).
¶29 Yet another circumstance that will prevent or overcome a shift to a presumption of adverse use is where the property at issue is a road, constructed by the servient owner or his predecessors in interest for their own use, which the party claiming a prescriptive right uses in common. In Cuillier, 57 Wn.2d 624, the owner of a servient estate brought suit to enjoin a neighbor from using an orchard road along a portion of the south line of the servient owner’s property. In analyzing the claim of a prescriptive right, the court assumed that the defendants and their predecessors had used the road for the required period of time without ever asking for or receiving permission.
¶30 Citing Roediger, Shorett, and City of Spokane v. Catholic Bishop of Spokane, 33 Wn.2d 496, 206 P.2d 277 (1949), the court in Cuillier held that evidence that a claimant has used a road on another’s property that the property owner continues to use for its own purposes, “signifies only that the owner is permitting his neighbor to use the road in a neighborly way” 57 Wn.2d at 627. The rule, it held, is as follows:
“Where the way in question is shown to have been opened or maintained by the owner of the soil for his own benefit, and the claimant’s use of it appears to have been merely in common with him, no presumption arises that the latter’s use of it was adverse or under a claim of right. In the absence of additional circumstances pertaining to the origin or nature of the claimant’s use, and expressing a purpose to impose a separate servitude upon the land, the use is presumed to he permissive only”
*273Id. (emphasis added) (quoting J.E. Macy, Annotation, Easement by Prescription: Presumption and Burden of Proof as to Adverse Character of Use, 170 A.L.R. 776, 825 (1947)).
¶31 These Washington cases holding that several fact situations prevent any shift of the presumption from permissive to adverse use are consistent with the majority rule as summarized in the Restatement, even though the Restatement refers to the presumption of adverseness as the presumption of “prescriptive use,” and of the several fact situations that “overcome” or “counter” it. Section 2.16 comment g of the Restatement states:
In states following the majority rule, particular fact situations overcome the presumption of prescriptive use, creating a counter-presumption that the initial use was permissive. Evidence that the claimed servient estate was wild, unenclosed, vacant land overcomes the presumption of prescriptive use in many states, creating a presumption that the use was permissive. Evidence that the use was made in common with the owner of the land, or that the road over which a right of way is claimed was constructed by the owner for his own use, may also overcome the presumption of prescriptive use. Other evidence that will overcome the presumption is that the initial users were closely related, or enjoyed close neighborly relations, or that a custom existed in the neighborhood for neighborly accommodation by permitting use of neighboring land for access to fields and public roads.
¶32 In response to the foregoing authority, the Gamboas place substantial reliance on the decision of Division One of this court in Drake v. Smersh, 122 Wn. App. 147, 89 P.3d 726 (2004). That decision suggested a distinction between vacant land cases, in which it recognized that a servient owner is entitled to a presumption of permissive use, and developed land cases, in which, “when the facts in a case support an inference that use was permitted by neighborly sufferance or accommodation, a court may imply that use was permissive and accordingly conclude the claimant has not established the adverse element of prescriptive easements.” *274Id. at 154. As the Gamboas construe Drake, where evidence supports a reasonable inference of neighborly accommodation it will not prevent a shift in the presumption from permissive to adverse use. As understood by the Gamboas, the presumption will still shift to one of adverse use, the burden will then be on the owner of the servient estate to rebut the presumption by showing that the use was permissive, and any evidence of neighborly accommodation offered by the owner is only evidence that may, but need not, be found persuasive by the trier of fact.
¶33 This reading is understandable in light of some of the statements made in Drake, which the dissent understandably highlights. But we are unable to reconcile those statements with Roediger, which is controlling, and equally importantly we cannot reconcile those statements with the nature of review then undertaken in Drake. As presented on appeal, Drake, the claimant, had proved all elements of a prescriptive easement except adverse use. Smersh, the servient owner, conceded this. The only issue on appeal was whether Smersh could persuade the court that the use was conclusively permissive. Under the Gamboas’ reading of the case, this would trigger substantial evidence review. It would not matter if Smersh had presented some evidence from which the trial court could infer neighborly accommodation, because the trial court was not required to draw that inference. In short, the only way that Smersh could prevail on appeal under the Gamboas’ reading would be by demonstrating that he had presented the trial court with evidence of permissive use so overwhelming that, as a matter of law, it rebutted the presumption of adverse use.
¶34 Yet that is not how the court analyzed the case on appeal. It did not examine whether Smersh had compellingly rebutted a presumption, it examined whether Smersh had presented any evidence supporting an inference of neighborly accommodation — suggesting that if he had, he would be entitled to an “implication” that Drake’s *275use was permissive.5 It found literally no evidence that would support neighborly accommodation, however, including no neighborly relationship. It affirmed the trial court because “we cannot draw a reasonable inference of permissive use from the facts in the case.” Id. at 155. Such an inability would not matter if evidence of neighborly accommodation has no special significance and the appellate court was engaged in substantial evidence review. The fact that the court could not draw a reasonable inference of neighborly accommodation mattered because if it could, it would have ramifications for the applicable presumptions and burden of proof.6
*276¶35 We have several other reasons for rejecting the Gamboas’ reading of Drake as holding that evidence of neighborly accommodation (unlike the vacant, unenclosed character of land) will not prevent a shift to a presumption of adverse use. First, Roediger did not treat vacant land cases as uniquely entitled to a presumption of permissive use. It observed that the rule that permissive use may be implied “has been chiefly applied in cases involving uninclosed lands, but it is applicable to any situation where it is reasonable to infer that the use was permitted by neighborly sufferance or acquiescence.” 26 Wn.2d at 707 (emphasis added). It speaks of a “presumption” of permissive use in citing Clarke, 133 Cal. at 670 (“[t]he law will presume that the land belongs to the owner ... and that the use was by permission”); and in citing 2 Thompson, supra, § 521, at 106 (stating that where use is made of a neighbor’s road, nothing further appearing, “the law presumes such use was permissive”). 26 Wn.2d at 708, 711.
¶36 Second, while a handful of Washington cases citing Drake have referred to a “vacant lands doctrine,” cases from other jurisdictions have not referred to any such doctrine and other authorities have not referred to such a doctrine or applied unique treatment to vacant land. See, e.g, Restatement § 2.16 reporter’s note at 248-52 (collecting cases in four categories as “evidence that overcomes general presumption of nonpermissive use,” one being “wild, vacant and unenclosed land” and the others being a facility (generally a road) built and used by owner, a close relationship between claimant and landowner, and local custom of neighborly accommodation (formatting omitted)); Jon W. Bruce & James W. Ely, Jr., The Law of Easements and Licenses in Land §§5:3, 5:9 & n.8 (2013) (recognizing that presumption of adverse use does not apply to vacant and unenclosed land, to use when there is a family relationship, or, in some jurisdic*277tions, to use of an existing road in a manner that does not interfere with usage by the landowner).
¶37 Third, from the time that Northwest Cities itemized the principles that had been “definitely established” by Washington prescriptive easement cases, the principle that the initial presumption of permissive use can shift to a presumption of adverse use has always been subject to a qualifier: unobjected-to use will shift the presumption “unless otherwise explained.” 13 Wn.2d at 85. No Washington decision has ever examined the scope of unobjected-to use that is “otherwise explained” and therefore immune from the shifting presumption. But the qualifier is reasonably read as contemplating exceptions like the exception for vacant land that was relevant in Northwest Cities. The general nature of the qualifier also contemplated that there might be other explanations sufficient to prevent a shift in the presumption. Roediger and Cuillier are both cases in which the Supreme Court identified “other explanations” of unobjected-to use that are sufficient to prevent a shift to a presumption of adverse use.
¶38 This is our principal response to the dissent. The dissent, picking up the use of the term “counter-presumption” by, e.g., the Restatement, embarks on a scholarly exposition of presumptions and concludes that Roediger cannot be understood to have created a “counter-presumption.” While we appreciate the support that the Restatement provides for our position, we are not wedded to what the dissent argues is an inapt label of a “counter-presumption.” The Washington cases never use that term. Roediger and Cuillier are reasonably read to treat neighborly accommodation exactly the same way Northwest Cities treats the vacant, unenclosed character of land: as preventing a presumption of adverse use from ever arising, thereby leaving the initial presumption of permissive use in place.7 Again, Roediger and Cuillier are simply cases in which the Su*278preme Court identified “other explanations” of unobjected-to use that are sufficient to prevent a shift in the presumption from permissive to adverse use.
¶39 In concluding that only vacant, unenclosed land will prevent a shift in the presumption, the dissent appears to rely on the fact that Northwest Cities cites only vacant, unenclosed land as preventing the shift. But there was no need to discuss neighborly accommodation in Northwest Cities', neighborly accommodation was never raised by the parties or even suggested by the facts.8 The dissent also discounts the importance that we attach to the “unless otherwise explained” qualifier, characterizing it as meaning no more than that adverse possession, once presumed, can be disproved. But consider the structure of critical language: “proof of [A] creates a presumption [B], unless [C].” *279“Creates a presumption . . . unless” is telling us something about what can prevent the presumption from being created, not what overcomes it once it is created. This is even more clear from the remainder of the same sentence, which discusses how the presumption is overcome (“in that situation, in order to prevent another’s acquisition of an easement by prescription, the burden is upon the owner of the servient estate to rebut the presumption by showing that the use was permissive,” 13 Wn.2d at 85). If “unless otherwise explained” means “unless disproved,” then Northwest Cities says the same thing, twice, in the same sentence.9
¶40 Finally, if we do not recognize that a reasonable inference of neighborly accommodation overcomes the presumption of adverse use, then we have not extended any meaningful protection to the silently acquiescent neighbor whose rights and interests concerned the court in Roediger. Where a silently acquiescent owner tolerates use by a claimant who engages in no overt hostile act, the presumption that applies is critical. If all it takes for the claimant to enjoy a presumption of adverse use is to show that his good *280neighbor allowed him to use property openly, notoriously, and without interruption for the required period of time (something a good neighbor might do), how can the silently acquiescent good neighbor overcome the presumption? Washington cases have held that an owner’s subjective belief that his property was being used with his permission does not count as evidence of permission. See Harris v. Urell, 133 Wn. App. 130, 140, 135 P.3d 530 (2006) (citing Chaplin v. Sanders, 100 Wn.2d 853, 860-61, 676 P.2d 431 (1984)). If evidence supporting an inference of neighborly accommodation does not prevent the presumption from shifting, then silently acquiescent neighbors will often lose. Such an outcome is impossible to reconcile with Roediger, Cuillier, and the well-settled principle that prescriptive rights are not favored in the law. Nw. Cities, 13 Wn.2d at 83.
 ¶41 We therefore apply what we believe to be the principles established by Roediger and Cuillier. Evidence that supports a reasonable inference of neighborly accommodation or that demonstrates no more than a claimant’s noninterfering use in common of a road constructed by his neighbor (or the neighbor’s predecessor) will prevent a shift from the initial presumption of permissive to adverse use. This does not mean that the property owner necessarily prevails. Northwest Cities makes clear that notwithstanding a presumption of permissive use, a claimant may still establish a prescriptive right “when the facts and circumstances are such as to show that the user was adverse and hostile to the rights of the owner, or that the owner has indicated by some act his admission that the claimant has a right of easement.” Id. at 87. A use is “adverse” when the claimant “uses the property as the true owner would, under a claim of right, disregarding the claims of others, and asking no permission for such use.” Kunkel v. Fisher, 106 Wn. App. 599, 602, 23 P.3d 1128 (2001).
¶42 When we apply the proper presumption and burden of this proof, we agree with the Clarks that the trial court’s legal conclusions are not supported by its findings and that a key finding is not supported by the evidence.
*281¶43 Among the conclusions of law challenged by the Clarks are conclusions implicitly or explicitly concluding that the Gamboas’ use of the gravel roadway was adverse for at least 10 years before commencement of the parties’ lawsuit in 2009. The Clarks also challenge the court’s finding 15, which is a conclusion of law insofar as it states that “[a] claimant’s use is adverse unless the property owner can show that the use was permissive.” CP at 216. If a conclusion of law is labeled as a finding of fact, it will still be considered a conclusion of law and subject to de novo review. Keever & Assocs. v. Randall, 129 Wn. App. 733, 738, 119 P.3d 926 (2005).
¶44 The court’s findings reveal the reasoning by which the trial court found adverse use: that “Mr. Clark did not give the Gamboas [ ] express or implied permission to use the road, and therefore, the use of the road by the Gamboas[ ] was adverse.” CP at 216 (Finding of Fact 15). The court’s finding that express permission was not given does not support a legal conclusion of adverse use under well-settled Washington case law. See McMillan v. King County, 161 Wn. App. 581, 601, 255 P.3d 739 (2011) (collecting cases holding that permission need not be express, but can be implied). Its finding that Mr. Clark did not give the Gamboas implied permission to use the road is not supported by substantial evidence; instead, the evidence and the trial court’s other findings support a presumption of permissive use that the Gamboas failed to overcome.
¶45 The court found that the parties are neighbors, that both used the roadway without any disputes until 2008, and that each was aware of the other’s use of the roadway but neither objected to the other’s use until a dispute arose in 2008. It found that the roadway existed on a parent parcel from which the Clarks derived their title; it was not built by the Gamboas. It found that the Clarks continued to use the roadway themselves to farm, to maintain the road for farming purposes, and for all other uses made necessary due to ownership of the farm. Although it found that the *282Gamboas performed some maintenance, it did not find that they improved the roadway. Evidence that the Gamboas occasionally bladed the road, plowed snow, and on one occasion applied gravel is only evidence of maintenance facilitating the particular use (year-round use as a driveway) that the Clarks allowed the Gamboas to make of the roadway. Cf. Woods v. Hart, 254 Or. 434, 458 P.2d 945 (1969) (it is more reasonable to assume that a noninterfering use of a neighbor’s road is pursuant to a friendly arrangement than to assume the user was making an adverse claim; even sharing in the work and expense of maintaining the road is equally inferable as compensating servient owners for the privilege of using the way).
¶46 The court’s findings support an inference of neighborly accommodation. They also demonstrate noninterfering use, in common, of a roadway that was constructed by the Clarks’ predecessor and that the Gamboas did not improve. The Clarks were entitled to a presumption of permissive use under both Roediger and Cuillier.
¶47 There are no findings that overcome the presumption of permissive use. The court found that the Gamboas used the roadway in good faith, in the sincere belief that they owned it. But this finding, while supported by the evidence, is irrelevant. See Chaplin, 100 Wn.2d at 860 (“the claimant’s motive in possessing the land is irrelevant and no inquiry should be made into his guilt or innocence”).
II. Does reversal of the trial court require an award of attorney fees to the Clarks under RCW 7.48.315?
¶48 In response to the Gamboas’ suit, the Clarks asserted counterclaims and prayed for an award of attorney fees and costs. In their trial brief, they cited RCW 7.48.315, which they characterized as a “right to farm” law, as a basis for a fee award. CP at 103. RCW 7.48.315(2) provides that farmers who successfully defend against a claim that their *283agricultural activity constitutes a nuisance or is in violation of “specified laws, rules, or ordinances” may recover expenses and costs.
¶49 The trial court concluded that “[s]ince the Gamboas prevailed on their claim for a prescriptive easement... there is no basis to award the Clarks prevailing party attorney’s fees or costs under RCW Chapter 7.48.” CP at 218 (Conclusion of Law 7). If we reverse the trial court’s award of a prescriptive easement, the Clarks ask that we award them damages, fees, and costs incurred in the trial court or remand for consideration of that request by the trial court.
¶50 The Gamboas did not assert a claim that entitles the Clarks to damages, fees, or costs under RCW 7.48.315. While the amended complaint referred to an alleged overspraying by the Clarks of irrigation water, it was not as the basis for a nuisance claim or a claim that the Clarks’ irrigation was in violation of any “specified law, rule, or ordinance.” Rather, the Gamboas requested an injunction to restrain the Clarks from blocking access to the roadway. In that connection, they alleged that the Clarks had been towing vehicles parked on the roadway, oversprayed irrigation water, and threatened to install another row of grapes that would eliminate one-half of the roadway. Their request for relief was predicated on their position that the conduct interfered with their easement rights, not that it constituted a nuisance or violated the law.
¶51 We may sustain the trial court result on any correct ground, even though that ground was not considered by the trial court. J-U-B Eng’rs, Inc. v. Routsen, 69 Wn. App. 148, 150, 848 P.2d 733 (1993). Damages, fees, and costs under chapter 7.48 RCW were properly denied.
III. Attorney fees and costs on appeal
¶52 The Clarks request an award of attorney fees on appeal under RAP 18.1 and RCW 7.48.315 and an award of costs under RAP 14.2.
*284¶53 Attorney fees may be awarded at the appellate level only when authorized by contract, a statute, or a recognized ground of equity. RAP 18.1; Labriola v. Pollard Grp., Inc., 152 Wn.2d 828, 839, 100 P.3d 791 (2004). The Clarks rely on RCW 7.48.315, which we have determined does not apply. Their request for fees is denied.
¶54 As the prevailing party on appeal, the Clarks are entitled to costs on appeal under RAP 14.2 upon compliance with RAP 14.4.
¶55 We reverse the trial court’s award of a limited nonexclusive prescriptive easement in favor of the Gamboas and its money judgment for their statutory attorney fees and costs.10 We affirm its judgment and decree that the express easement recorded February 14, 1964 as auditor’s file no. 1984788 remains valid.
Moreno, J. Pro Tem., concurs.

 The horizontal aspect has been increased relative to the vertical to better fit the page.


 One of the Gamboas’ witnesses, an 86-year-old neighbor, cast doubt on the significance of any snow removal. When asked whether he had seen Mr. Gamboa plow snow from the road, his immediate response was, “We don’t have snow in Sunnyside.” Report of Proceedings at 103. He then qualified that assertion, allowing as how “we may get six inches once in a while,” although he had never personally seen Mr. Gamboa plowing snow. Id.


 The Clarks did not assign error to this finding but did argue that the inaccessibility found is not because the roadway is the only possible access; rather, the alternative access would require that the Gamboas relocate irrigation lines so that vehicles could pass.


 Because one owner of a servient property had acquired title from the federal government within the period of the statute of limitations, the trial court eventually decided the case on a public easement basis. The Supreme Court found this reasoning to be flawed. 26 Wn.2d at 705. The case had been pleaded as a private easement case and could be pursued against most of the owners of servient properties on that basis, and it was that basis on which the Supreme Court proceeded to analyze the evidence. The court also noted that nine key propositions relied on from Northwest Cities applied whether the easement was public or private. Id. at 706-07.


 The Drake court spoke of an implication of permissive use in neighborly accommodation cases and a presumption of permissive use in vacant land cases. Roediger made no such distinction. Where vacant land was involved, it sometimes spoke of an implication. 26 Wn.2d at 707 (speaking of the rule “chiefly applied in cases involving uninclosed lands”), 709 (discussing Shorett, a vacant land case). Where neighborly accommodation was at issue, it sometimes spoke of a presumption. Id. at 707-08 (quoting Clarke), 711 (quoting 2 Thompson, supra, § 521). Read as a whole, Roediger used the terms interchangeably. We prefer to speak of presumptions because of the confusion that can arise from different uses of the word imply. As Bryan A. Garner discusses and demonstrates in A Dictionary of Modern Legal Usage 423 (2d ed. 1995), Anglo-American judges often use imply in a specialized sense, as meaning “ ‘(of a court) to impute or impose on equitable or legal grounds,’ ” offering, as an example, that “[a]n implied contract is not always one implied from the facts of the case, but may be one implied by the court, i.e., imposed by the judge or judges as a result of their inferences.” He suggests that this special legal sense can often be identified when one can read impute in place of imply and have the same meaning. Id. at 424. We read Roediger as using imply in this sense. By contrast, lawyers and judges sometimes use imply in a different sense, according to Garner, as meaning infer, in the sense of implying one fact from others. See id. Used in that sense, an inference from evidence suggesting neighborly accommodation might be misunderstood (as the Gamboas understand it) as being no more important than inferencés from any evidence, which a trier of fact may, but need not, draw.


 Division One applies Drake consistent with our understanding. See Whyte v. Jack, noted at 176 Wn. App. 1015, 2013 WL 4736380, 2013 Wash. App. LEXIS 2084 (holding that the facts supported the inference of permissive use and from that, analyzing whether the party claiming the benefit of the easement presented sufficient evidence to meet its burden of demonstrating adverse use); Kerby v. Auttelet, noted at 152 Wn. App. 1064, 2009 WL 3723803, at *2, 2009 Wash. App. LEXIS 2799, at *7 (“The inference of permissive use applies when a court can reasonably infer that the use was permitted by neighborly sufferance or acquiescence” (citing Kunkel v. Fisher, 106 Wn. App. 599, 602, 23 P.3d 1128 (2001))). Consistent with GR 14.1(a), which prohibits parties from citing an unpublished opinion of the Court of Appeals as an authority, we cite to the unpublished *276opinions not as precedent but instead to show that, in practice, Division One has applied Drake to prevent a shift to a presumption of adverse use if evidence supports an inference of neighborly accommodation. Cf. State v. Arreola, 176 Wn.2d 284, 297 n.1, 290 P.3d 983 (2012).


 A nuanced understanding of theories of presumptions is helpful in general, but not in applying the controlling Washington case law. Even the dissent acknowl*278edges, after differentiating Thayer and Morgan theories of presumption, that Washington fails consistently to follow either. (For the Thayer and Morgan theories see James Bradley Thayer, A Preliminary Treatise on Evidence at the Common Law 346 (1898) and Edmund M. Morgan, Instructing the Jury upon Presumptions and Burden of Proof, 47 Harv. L. Rev. 59 (1933).)
Dean Orland put it even more bluntly in a 1978 law review article, recounting the history of a proposed (never adopted) Washington evidence rule on presumptions, during which the staff of the Judicial Council was asked to study Washington law and the effect that the proposed rule would have on it. The result, he explains, was that
after demonstrating that much of the Washington presumption law was in such a state of anarchy that the current law could not be identified (making the enterprise one in which the issue was how a rule could affect a chimera), the reporter’s discussion concluded that some Washington presumption law or, perhaps more accurately, some Washington presumption opinions, would be affected by the rule.
Lewis H. Orland, Presumptions: Reflections on Washington’s Proposed Rule 301, 13 Gonz. L. Rev. 935,945 n.54 (1978). Delving into competing theories of presumptions is also unnecessary. We agree with the dissent about how the presumption of adverse use operates once it arises. We disagree only about whether it does arise when a servient owner’s evidence supports an inference of neighborly accommodation.


 Northwest Cities involved the unilateral construction by Pacific Power & Light of a roadway through an industrial property in Yakima — property owned by a woman who lived 40 miles away, in Ellensburg. The company did not ask the owner’s permission to build the road and there was no evidence that she even “had any actual knowledge whatever” that the company had entered her land. 13 Wn.2d at 90. According to the court, the company’s acts were of “such a nature as to indicate a hostile intent.” Id.


 A couple of points are in order with respect to the dissent’s discussion of Cuillier. The dissent concludes, wrongly, that Cuillier’s placing the decision in the hands of the trier of fact is evidence that Roediger created an inference rather than a presumption. Where there is disputed evidence on the issue of adverse versus permissive use, as there was in Cuillier, the decision will always be one for the trier of fact. Under our analysis, a servient owner who presents evidence from which to infer neighborly accommodation prevents a presumption of adverse use from arising and preserves the initial presumption of permissive use. But the presumption of permissive use is still a rebuttable presumption, not a conclusive one.
We also note that Cuillier describes the counter-presumption of adverseness (what the dissent characterizes as “[t]he only real presumption in prescriptive easement cases,” see dissent at 286) as only an inference. After conceding that Northwest Cities and other cases state that use for the prescriptive period gives rise to a presumption of adverse use, Cuillier says:
We think, however, a more accurate statement, based on the results and holdings in all of our cases, would be that such unchallenged use for the prescriptive period is a circumstance from which an inference may be drawn that the use was adverse. Such unchallenged use is but one circumstance.
57 Wn.2d at 627 (emphasis added). We submit thatNorthwest Cities had this point right and Cuillier gets it wrong. It does point up the importance of looking at the body of case law as a whole.


 At oral argument, the lawyer for the Gamboas conceded that their prescriptive easement claim was the only claim submitted for decision by the trial court. Although they had pleaded two other claims for relief in their complaint, they abandoned those theories at the close of the evidence.